Opinion by
Orlady, P. J.,
The only defense urged in the court below relates to the sufficiency of the evidence adduced before the master to warrant the decree entered. On this appeal, it is urged in addition, that the court below did not have jurisdiction of the case to enter the final, decree. Both of these questions have been so thoroughly examined and decided in an opinion filed by Head, J., in Crawford v. Crawford, 54 Pa. Superior Ct. 304, that it is not necessary to repeat all that is there said. We held inter alia that “where a libel by a wife against her husband alleges as a ground for divorce, such indignities to her person as to render her condition intolerable and her life burdensome, and prays for an absolute divorce from him, and also for alimony, the court may disregard the prayer for absolute divorce, and enter a decree a mensa et thoro with alimony. Even if it were not so, the libel could be amended to support the decree.”
The maximum amount of alimony to which the libellant may be entitled is settled by the Act of February 26, 1817, 6 Sm. L. 405; 1 Stewart’s Purdon, 13th ed. p. 1247, and the decree entered is wholly within its provisions.
What acts or course of conduct will amount to such indignities as will justify the court in making a decree of divorce, seems to be nowhere defined, and perhaps they are incapable of specification or exact definition, but they must be such as, in the language of the act, render the *34wife’s condition intolerable and her life burdensome: May v. May, 62 Pa. 206; Mendenhall v. Mendenhall, 12 Pa. Superior Ct. 290; Roth v. Roth, 15 Pa. Superior Ct. 192; Krug v. Krug, 22 Pa. Superior Ct. 572; Augenstein v. Augenstein, 45 Pa. Superior Ct. 258; Welfer v. Welfer, 54 Pa. Superior Ct. 215.
The conclusion reached by the master is fully sustained by competent evidence, and the decree entered by the court is affirmed.